                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )
                                                    )           No. 4:18-CR-00188-DGK-1
DONZELL A. JONES,                                   )
                                                    )
        Defendant.                                  )

                         ORDER DENYING MOTIONS TO DISMISS

        Pending before the Court is Defendant Donzell A. Jones’s pro se motion to dismiss count

two of the indictment (Doc. 154), pro se motion to dismiss indictment for systematic and pervasive

prosecutor misconduct (Doc. 162), U.S. Magistrate Judge John T. Maughmer’s Report and

Recommendation (Doc. 210), and Defendant’s objections (Doc. 212). After carefully reviewing

the Magistrate’s report and conducting an independent review of the record and applicable law,

see L.R. 74.1(b), the Court ADOPTS the Report and Recommendation and DENIES Defendant’s

motions to dismiss.

        Defendant also requests a bill of particulars (Doc. 212 at 4–6) under Rehaif v. United States,

139 S. Ct. 2191 (2019). While Defendant is correct that under Rehaif the Government is tasked

with proving a criminal defendant knew of his status as a felon when he possessed the firearm, it

is not required to prove this element until trial, much less in a bill of particulars. Instead, a bill of

particulars serves to inform the Defendant of the nature of the charges against him and is not to be

used to provide detailed disclosure of the Government’s evidence in advance of trial. United States

v. Wessels, 12 F.3d 746, 750 (8th Cir. 1993).




         Case 4:18-cr-00188-DGK Document 213 Filed 05/27/20 Page 1 of 2
       In this case, Defendant has been properly informed of the charges against him in the

Superseding Indictment, which provides all the essential elements—including his status as a felon

under Rehaif—of the offenses charged against him (Doc. 85).          Thus, the Court DENIES

Defendant’s motion requesting bill of particulars.

       IT IS SO ORDERED.

Date: May 27, 2020                                   /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                      2
         Case 4:18-cr-00188-DGK Document 213 Filed 05/27/20 Page 2 of 2
